SOSA, Senior Justice, dissenting. I respectfully dissent. Phelps Dodge offered the claimant employment for a specified term only. It is the general rule that a claimant will not be disqualified from unemployment benefits at the expiration of term employment. Anthony Adams AIA Architect v. Department of Employment Security, 139 Vt. 413, 430 A.2d 446 (1981); Alcorn v. Daniels, 603 S.W.2d 478 (Ark.App.1980); Intermountain Jewish News, Inc. v. Industrial Commission, 39 Colo.App. 258, 564 P.2d 132 (1977); Loftis v. Legionville School Safety Patrol Training Center, Inc., 297 N.W.2d 237 (Minn.1980). Because the claimant’s employment with Phelps Dodge was merely term employment, the provisions of NMSA 1978, Section 51-1-7(A) (Repl.Pamp.1981) are inapplicable to disqualify the claimant from receiving unemployment benefits. The claimant did not leave his employment “voluntarily without good cause in connection with his employment.” Id. The job was no longer available to him. He did not have the option of continuing to work. He became unemployed because of a lack of work, not voluntarily. See Anthony Adams AIA Architect v. Department of Employment Security, 139 Vt. 413, 430 A.2d 446 (1981). An individual who enters into a contract of employment for a given period of time does not voluntarily leave the employment upon completion of the period of time specified in the contract. Alcorn v. Daniels, 603 S.W.2d 478 (Ark.App.1980). Since Phelps Dodge never offered the claimant employment other than term employment, it is mere speculation for the majority to conclude that the claimant would not have accepted permanent employment. All the cases cited by the majority for the proposition that quitting a job to attend school constitutes a voluntary departure without good cause involved situations in which a claimant, in order to attend school, left a position that was available to him or to her and which the employer was then required to fill with another employee. Many of those cases are premised upon the claimant’s unavailability for employment because of his or her educational pursuits. Courts are understandably unwilling to approve the subsidization of an individual’s education through unemployment benefits. That is not, however, the situation presented by the instant case. If a worker and his employer mutually agree that the worker’s employment is to be for a specified term only, upon the expiration of that term, the worker will be eligible for unemployment compensation benefits when he returns to the job market, even though he does not return to the job market immediately upon his termination. See NMSA 1978, § 51-1-5(B) (Supp.1982). A worker’s plans for the period following the expiration of term employment are irrelevant for purposes of determining his eligibility for unemployment benefits. I see no reason to treat a person who elects to complete his studies before returning to the job market less favorably than a person who elects to take a vacation before returning to the job market. The Employment Security Department has ruled that the circumstances of this case prevent the application of Section 51-1-7(A) to disqualify the claimant from the receipt of unemployment benefits. In construing the Unemployment Compensation Law, NMSA 1978, Sections 51-1-1 through 51-1-54 (Repl.Pamp.1981 and Supp.1982), this Court should give deference to the experience, technical competency, and specialized knowledge of the agency. NMSA 1978, § 12-8-22(A). Where there is “substantial evidence to support the findings and conclusions made by the [Employment Security] Commission” the trial court errs “in refusing to adopt the Commission’s findings and conclusions.” Ribera v. Employment Security Commission, 92 N.M. 694, 696, 594 P.2d 742, 744 (1979). The claimant is “unemployed through no fault of [his] own.” § 51-1-3. He “is able to work and is available for work and is actively seeking work.” § 51-1-5(A)(3). I would, therefore, hold that because the Phelps Dodge employment was term employment, the provisions of Section 51-1-7(A) are inapplicable, and the claimant’s return to school following the termination of his job does not constitute voluntarily leaving his employment without good cause.